Sherwood, J.
The plaintiff had no standing in a court of equity to enjoin the defendants from tearing down its fences in obedience to the order of the court lawfully issued. If, as is alleged in the reply, the commissioners appointed for the purpose of assessing damages, assessed none to plaintiff, and made no report on the subject of plaintiff’s damages, this furnishes no ground for the interposition of a court of equity, for the reason that the statute affords a remedy by granting an appeal; the rule being, as has so often been announced by this court, that, where the law affords a remedy ample and adequate, equity declines to interfere. Shelbina, Hotel Ass’ n, v. Parker, 58 Mo. 327; Kelly v. Hurt, 74 Mo. 561; Bobb v. Graham, 89 Mo. 200.
This results in affirming the judgment.
All concur.